DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, the Applicant argues that the combination of references would change the principle of operation in Onuma and Wu.  However, as would be understood by one of ordinary skill in the art, altering the shape of a hazard zone would merely alter an amount of obstacles detected, and therefore not change the principle of operation of a working machine.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US PUB 2013/0222573, hereinafter Onuma) in view of Wu et al. (US PUB 2015/0142276, hereinafter Wu) and further in view of Ishimoto (US PUB 2013/0088593) and in view of Ishimoto et al. (USP 9,776,566, hereinafter Ishimoto2).
Regarding claim 1, Onuma teaches:
A working machine, comprising (Fig. 1):
a lower travelling body (Fig. 4, element 1e)
an upper slewing body disposed in a slewable manner with respect to the lower travelling body (Fig. 4, element 1b) and including a side surface, the side surface defining an outer edge of the upper slewing body in a plan view and including a front surface, a right surface, a left surface, and a rear surface (Fig. 1, disclosing a working machine with a right, left, front and rear surface);
at least one detector disposed on the upper slewing body (¶ 0037, disclosing cameras, i.e. detectors, located on the sides and rear of the machine; Fig. 1 element 13a, 13b, 13c)
to detect an obstacle existing around the upper slewing body (¶ 0039, disclosing an obstacle detection unit that detects the presence of obstacles);
a position identifier configured to identify a position of the obstacle detected by the at least one detector relatively to the upper slewing body (¶ 0039, disclosing a position calculation unit, i.e. a position identifier that calculates relative positions of obstacles); and…
…the position being identified by the position identifier (¶ 0039, disclosing a position calculation unit, i.e. a position identifier that calculates relative positions of obstacles), wherein: 
the position identifier includes a calculator configured to calculate a position of the obstacle relative to the at least one detector (¶ 0058-0059, disclosing calculation of the distance of an obstacle relative to a camera, i.e. a detector; Fig. 7, step S520),
by use of a detection result obtained by the at least one detector (¶ 0058-0059, disclosing the use of an obstacle detection unit, i.e. a detector Fig. 8, step S524),…
…and an identification sensor (determining unit 800) configured to identify a position of the obstacle relative to a converter, (¶ 0067, disclosing a hazard zone, i.e. a virtual boundary surface; Fig. 9, step S708 (Hazard zone, i.e. a virtual boundary surface); Fig. 13, step S801),
the virtual boundary surface being set along the side surface of the upper slewing body in the plan view and including a right virtual boundary surface located (¶ 0069-0072; Figs. 10-12, disclosing the calculation of a hazard zone, i.e. a virtual boundary surface, located to the right, left and rear of the upper slewing body.  The hazard zone moves with the movement of the upper slewing body, i.e. remains parallel with its respective sides) and ;…
…the position being identified by the identification section (¶ 0039, disclosing a position calculation unit 500)).
Onuma does not explicitly teach a U-shaped boundary surface. 
However, in the same field of endeavor, working machines, Ishimoto teaches a U-Shaped obstacle detection zone or boundary surface (see at least ¶ 82; Fig. 7 and Fig. 10, disclosing the shaded region 113 as a U-shaped obstacle detection zone; Fig. 5, element 103, disclosing the area in real-space).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the hazard zone taught by Onuma to incorporate a U-Shape as taught by Ishimoto.  One would have been motivated to make this modification in order to determine whether or not any worker has moved close to the work machine, as taught by Ishimoto in ¶ 82.

However, in the same field of endeavor, working machines, Ishimoto2 teaches an obstacle observation area located apart from the left, right, and rear surfaces of the machine (see at least Fig. 7, disclosing a broken-line rectangle L that indicates a distance away from the working machine where observation begins.  The dotted line L would describe the inner surface of a U-shaped area).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the hazard zone taught by Onuma and Ishimoto to incorporate an area located apart from the left, right, and rear surfaces of the machine as taught by Ishimoto2.  One would have been motivated to make this modification in order to better represent, and therefore avoid collision of, an obstacle that is tall and thin, as described in Col. 1 and 2 of Ishimoto2. 
Furthermore, Onuma does not explicitly teach:
…and a movement controller configured to control the movement of the upper slewing body in such a way as to prevent the upper slewing body from coming into contact with the obstacle, 
based on the position of the obstacle relative to the upper slewing body,…
…a converter configured to convert the position of the obstacle relative to the at least one detector calculated by the calculator into a position of the obstacle relative to the upper slewing body,…
…and the movement controller controls the movement of the upper slewing body in such a way as to prevent the upper slewing body from coming into contact with the obstacle in the predetermined U-shaped area based on the position of the obstacle relative to the virtual boundary surface,…
However, in the same field of endeavor, working machines, Wu teaches:
…and a movement controller (Fig. 2, element 30, disclosing a controller) configured to control the movement of the upper slewing body (¶ 0039, disclosing a CPU that executes a drive control program)in such a way as to prevent the upper slewing body from coming into contact with the obstacle based on the position of the obstacle relative to the upper slewing body (¶ 0061, disclosing setting emergency level based on position of obstacle, i.e. the drive control is based on a position of an obstacle; Fig. 10, steps SA2, SA3, SA4),…
…a converter configured to convert the position of the obstacle relative to the at least one detector calculated by the calculator into a position of the obstacle relative to the upper slewing body(¶ 0060, a position calculation unit that calculates the position of an obstacle relative to a slewing body; Fig. 4 element 33 (position calculation unit)),…
…and the movement controller controls the movement of the upper slewing body in such a way as to prevent the upper slewing body from coming into contact with the obstacle…based on the position of the obstacle relative to the virtual boundary surface (¶ 0061 lines 1-3 (sets emergency level based on position of obstacle); Fig. 10, steps SA2, SA3, SA4),… (the examiner notes the position of the obstacle, when combined with Onuma, Ishimoto and Ishimoto2 would be in the predetermined U-shaped area)
It would have been obvious to one of ordinary skill in the art to modify the working machine taught by Onuma to include the teachings of Wu. One would have been motivated to make this modification in order to stop the movement of the upper slewing body in response to an obstacle being in a specified danger region as taught by Wu (Wu: ¶ 0061, lines 1-5), or in 
Regarding claim 2: the combination of Onuma and Wu teaches:
The working machine according to claim 1,…
Additionally Wu teaches:
…wherein the movement controller includes a speed reduction processor (¶ 0090, disclosing a regulation velocity calculation unit 35, i.e. a speed reduction processor) configured to determine whether at least a part of the obstacle lies within a speed reduction area that is set outside the virtual boundary surface in the plan view (¶ 0093, disclosing an emergency level = E1, i.e. a determination; Fig. 12, in between α1-α2, 5-6 (speed reduction area)),
and a speed reduction controller (¶ 0090, disclosing a regulation velocity calculation unit 35, i.e. a controller) 
configured to reduce a movement speed of the upper slewing body when at least a part of the obstacle lies within the speed reduction area (¶ 0091-0092, disclosing regulating velocity, i.e. reducing a movement speed, of the slewing body when an obstacle is present).
It would have been obvious to one of ordinary skill to include a speed reduction section as taught by Wu, and a speed reduction area outside the U-shaped virtual boundary surface (Hazard zone) as taught by Onuma, Ishimoto and Ishimoto2.
One would have been motivated to make this addition in order to slow the upper slewing body in response to an obstacle being in a specified danger region as taught by Wu (Wu: ¶ 0093, lines 1-6).
Regarding claim 2: the combination of Onuma, Wu, Ishimoto and Ishimoto2 teaches:
The working machine according to claim 1,…

…wherein the movement controller includes a speed reduction processor (¶ 0090, disclosing a regulation velocity calculation unit 35, i.e. a speed reduction processor) configured to determine whether at least a part of the obstacle lies within a… speed reduction area,… that is set outside the virtual boundary surface in the plan view (¶ 0093, disclosing an emergency level = E1, i.e. a determination; Fig. 12, in between α1-α2, 5-6 (speed reduction area)),
and a speed reduction controller (¶ 0090, disclosing a regulation velocity calculation unit 35, i.e. a controller) 
configured to reduce a movement speed of the upper slewing body when at least a part of the obstacle lies within the speed reduction area (¶ 0091-0092, disclosing regulating velocity, i.e. reducing a movement speed, of the slewing body when an obstacle is present).
It would have been obvious to one of ordinary skill to include a speed reduction section as taught by Wu, and therefore create a U-shaped speed reduction area outside the virtual boundary surface (Hazard zone) as taught by Onuma, Ishimoto and Ishimoto2, that composes the predetermined U-shaped area.
One would have been motivated to make this addition in order to slow the upper slewing body in response to an obstacle being in a specified danger region as taught by Wu (Wu: ¶ 0093, lines 1-6).
 Regarding claim 3, the combination of Onuma, Wu, Ishimoto and Ishimoto2 teaches:
The working machine according to claim 2,… 
Furthermore, Wu teaches:
…wherein the speed reduction controller reduces the movement speed of the upper slewing body at a greater rate as the shortest distance from the obstacle to the virtual boundary surface decreases (¶ 0096-0097, disclosing swiveling velocity decreases rapidly, i.e. movement speed is decreased at a greater rate, the closer the obstacle is to the body).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the teachings of Onuma to include the teachings of Wu.
One would have been motivated to make this modification in order reduce the velocity of the slewing body so that "the swiveling body can be stopped immediately" as taught by Wu to avoid collision (Wu: ¶ 0097, lines 4-5).
Regarding claim 4, the combination of Onuma, Wu, Ishimoto and Ishimoto2 teaches:
The working machine according to claim 1,… 
And… a U-shaped area…
Furthermore Wu teaches:
…wherein the movement controller includes a stop processor configured to determine whether at least a part of the obstacle lies within a…stop area,… that is set outside the virtual boundary surface in the plan view (¶ 0093, disclosing an Emergency level = E2, i.e. a determination an obstacle is within a stop area ;Fig. 18, region α1, 5 = stop area),
and a stop controller (¶ 0090, disclosing a regulation velocity calculation unit 35, i.e. a stop controller) configured to stop the movement of the upper slewing body when at least a part of the obstacle lies within the stop area (¶ 0105, disclosing forcibly stopping a slewing body when the emergency level = E2, i.e. a determination of an obstacle is within a stop area; Fig. 15, step SB2, SB3; Fig. 18, element 12).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to include a stop determination section as taught by Wu, and 
One would have been motivated to make this addition in order to stop the upper slewing body in response to an obstacle being in a specified danger region as taught by Wu (Wu: ¶ 0093).  
Regarding claim 5, the combination of Onuma, Wu, Ishimoto and Ishimoto2 teaches:
The working machine according to claim 1,… 
Furthermore, Onuma teaches:
…wherein: the position identifier further includes a processor (¶ 0074 disclosing a risk level setting unit 2000, i.e. a processor; Fig. 14) configured to select an obstacle closest to the virtual boundary surface from among the plurality of obstacles (Fig. 14, element 2065, 2058, disclosing determination of a nearest object, i.e. closest obstacle) based on a positional relationship between each of the plurality of obstacles and the virtual boundary surface (¶ 0081, disclosing a multiple obstacles in the hazard zone, i.e. relative to a boundary surface) when the at least one detector detects a plurality of obstacles (¶ 0057; Fig. 4, step S408);…
Onuma does not explicitly teach:
…and the movement controller controls the movement of the upper slewing body in such a way as to prevent the upper slewing body from coming into contact with the obstacle selected as being closest to the virtual boundary surface by the processor, based on the positional relationship between the selected obstacle and the virtual boundary surface.
However, in the same field of endeavor, working machines, Wu teaches:
…and the movement controller controls the movement of the upper slewing body in such a way as to prevent the upper slewing body from coming into contact with the obstacle selected as being closest to the virtual boundary surface by the processor, based on the positional relationship between the selected obstacle and the virtual boundary surface (¶ 0061 disclosing setting an emergency level based on position of obstacle); Fig. 10, steps SA2, SA3, SA4; ¶ 0105, disclosing stopping the slewing body, i.e. preventing contact with an obstacle).
It would have been obvious to one of ordinary skill in the art, prior to the filing date of the claimed invention to have the controller as taught by Wu react to the closest obstacle selected as taught by Onuma.  One would have been motivated to make this modification in order to prevent the upper slewing body from coming into contact with the obstacle (and therefore avoid collision) as taught by Wu (Wu: ¶ 0105, lines 4-6).

Regarding claim 6, the combination of Onuma, Wu, Ishimoto and Ishimoto2 teaches:
The working machine according to claim 1,… 
Furthermore, Onuma teaches:
…wherein the at least one detector includes a plurality of detectors disposed at respective positions different from each other on the upper slewing body (Fig. 1 element 13a, 13b, 13c).

Regarding claim 7, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.  Furthermore, the combination of Onuma, Wu, Ishimoto and Ishimoto2 teaches:
The working machine according to claim 6,…

Conclusion

Egawa et al. (USP 5,957,989), disclosing a speed reduction area and boundary surface for a working machine.
Machida et al. (USP 10,717,200), disclosing monitoring the surrounding of a working machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664